Third District Court of Appeal
                               State of Florida

                          Opinion filed March 2, 2016.

                               ________________

                               No. 3D15-1518
                         Lower Tribunal No. 11-38239
                             ________________


                   Ibeth Y. Prieto and George Prieto,
                                   Appellants,

                                          vs.

                Federal National Mortgage Association,
                                       Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Monica Gordo,
Judge.

     Robert Flavell, for appellants.

      Choice Legal Group, P.A., and Wm. David Newman, Jr. (Fort Lauderdale),
for appellee.


Before SALTER, LOGUE, and SCALES, JJ.

                        ON CONFESSION OF ERROR

     LOGUE, J.
      In this foreclosure case, the borrowers appeal the post-judgment order

denying their motion to vacate the foreclosure sale. The property was sold to the

lender while the borrowers’ timely motion for rehearing of the judgment was

pending. Based on the lender’s commendable confession of error, we agree that the

foreclosure sale must be set aside. See Wollman v. Levy, 489 So. 2d 1239 (Fla. 3d

DCA 1986) (“Once a timely motion for rehearing is made, the operation of the

judgment is suspended until the motion is disposed of. [The borrowers] timely

moved for a rehearing; therefore, the sale of the property should not have been

carried out until the motion had been acted upon.”) (internal citations omitted);

Hoffman v. Bank United, N.A., 137 So. 3d 1039 (Fla. 2d DCA 2014) (“[W]e agree

that the foreclosure sale of the property must be set aside because the sale was

conducted while [the borrower’s] timely motion for rehearing was pending.”).

      Reversed and remanded.




                                        2